DETAILED ACTION
1.	Claims 6-16, 21-22, and 24-25 have been presented for examination. 
	Claims 6-16 have been elected following restriction.
	Claims 1-5 and 17-20 have been cancelled following the restriction.
	Claims 21-22, and 24-25 are newly presented.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
	i)	The Examiner notes the numbering of claims is improper with newly presented claims 21-22 and 24-25.
	ii)	The Examiner notes Applicants amendments regarding the “using a computer aided software modeling tool” in response to the previously presented 101 rejection. However the Examiner also notes that this recitation is merely a generic computer component, that being a computer with CAD modeling software, and therefore the claim as a whole but for the generically recited computer would still encompass a mental process, see additional explanation below. Therefore the 101 rejection of claims 6-16 are MAINTAINED. In addition newly presented claims 21-22 and 24-25 are rejected for the same reasons.
iii)	Applicants argue that “Cheung fails to teach or disclose designing two load paths such that "the solid material is distributed in regions of first load paths and the lattice cells are distributed in regions of second load paths lower in magnitude than the first load paths" as recited in Claim 6.” The Examiner noted Cheung “[0128]… Generally speaking, it is seen that lattices with higher connectivity at each node are better able to constrain the load paths, accordingly.  In contrast, a lattice with low connectivity, such as the Kelvin structure, lacks any direct axial loading of material throughout the structure, is in some ways an effective representation for the myriad stochastic cellular solids currently used in engineering practice, and exhibits the quadratic modulus scaling law that makes engineered cellular solids more ideal for applications such as energy absorption, than those requiring high stiffness.” Specifically the lattice areas would have lower magnitude load paths vs solid materials since lattice structures would have less load ability. The Examiner notes that Applicants have also argued that “even if combined, Arisoy and Cheung would result in a digital generated model of a solid part designed with lattices built using flexure material kits and having connectivity nodes only via the lattice structures based on the connectivity levels at each node. Even more, Cheung appears to teach away from the very core of the teachings of Arisoy which is concerned with using lattice templates based on prearranged lattice cells without any movement at nodes by teaching using flexure material kits having individual pieces that build lattices with different level of connectivity nodes. In other words, the flexure materials of Cheung are designed to move.” At best it seems the references acknowledge a change in level of movement. The Examiner cannot locate the source of Applicants assertions as to “without any movement” as argued. Even assuming this argument, with respect to Applicants assertion that “there is no motivation to combine Arisoy and Cheung because there is no mention in Arisoy regarding load paths nor any mention in Cheung regarding having different loads paths in solid regions and lattice regions. Arisoy relates to generating a computer-generated model by taking a solid material and using lattice templates to create a part having lattice structures using user designed lattice cells. See Arisoy, Page 4, Section 4, lines 1-10. According to Arisoy, a user hollows out the solid model using lattice templates with lattice cell designs. See Arisoy, Page 2, FIG. 2. Cheung, on the other hand, discloses generating a digital flexural lattice using individual flexible parts that can move and flex a node based on a level of connectivity. See Id., Paragraph 0139, lines 14-20. Thus, there is no motivation to combine Arisoy with Cheung” the Examiner notes that this argument is also conclusory and not supported by the recitation in the art. Arisoy explicitly notes lattice generation of a part, see at least Figure 10, as does Cheung, see Figure 1D. This in addition to the motivation to combine below which renders the combination obvious in view of the claimed elements. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the load aspect of C with the material design of A in order to address “load pathways balancing through the material as necessary”, as explicitly recited in Cheung, [0128]. Therefore the prior art rejection is MAINTAINED.
Claim Objections
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The Examiner notes that claim 24 must be renumbered as claim 23 and claim 25 must be renumbered as claim 24.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 6-16, 21-22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 6 and 21 are directed to a statutory category as a process.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of mental processes.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. Specifically “generating a 3D mesh topology consisting of three (3) regions: regions of voids; regions of solid material; and regions of non-uniform lattice cells, wherein the regions are spatially distributed throughout 
The Examiner notes with respect to newly presented claim 21 the additional elements of 
“wherein each region of non-uniform lattice cells includes diameters of each bar of the lattice, the bars of the lattice cells are optimized based on the load conditions such that the diameters are not equal;” also encompasses actions that can be performed with a pencil and paper as a 3D mesh drawing that consists of the recited regions, “developing a statistical analysis model to generate a statistical distribution of bar diameters;” would comprise calculations of the mesh and “further classifying bars of each lattice into clusters, wherein all lattice cells in a same cluster are assigned an average diameter of the cluster” would also encompass an analysis of the mesh by the person. The Examiner notes that when the claims are taken in their broadest reasonable interpretation they can encompass the simplest mesh. This simple mesh with its corresponding simplest calculations and analysis is therefore possible to be carried out mentally with a pencil and paper. 
The Examiner notes the recitation in claims 7 and newly presented claim 22 “wherein the lattice cells comprise 6-bar tetrahedral lattice cells, 16-bar hexahedral elements, and 24-bar hexahedral elements, which a type 
This further applies to the recitation in 8 and newly presented claim 24 “wherein the diameters of each bar of the lattice are adjusted as a function of at least one of a resolution unit of the additive manufacturing process and part performance requirements” which also merely comprises characteristics of the mesh and do not obviate the use of pencil and paper as a 3D mesh drawing.
This further applies to the recitation in 9 and newly presented claim 25 “wherein the average diameter of the cluster is adjusted as a function of at least one of a resolution unit of the additive manufacturing process and part performance requirements” which also merely comprises characteristics of the mesh and do not obviate the use of pencil and paper as a 3D mesh drawing.
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of using a computer aided software modeling tool which at best represents mere generic computer function recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the using a computer aided software modeling step is also considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 6-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arisoy, Erhan Batuhan, et al. "Design and topology optimization of lattice structures using deformable implicit surfaces for additive manufacturing." International Design Engineering Technical Conferences and Computers and Information in Engineering Conference. Vol. 57113. American Society of Mechanical Engineers, 2015, hereafter A in view of Cheung et al. U.S. Patent Publication No. 2014/0037873, hereafter C.

Regarding Claim 6: A discloses A process of designing a part formed by an additive manufacturing process comprising: generating, using a computer aided software modeling tool, a 3D mesh topology consisting of three (3) regions: regions of voids; (A. Page 4, right column, “4. Define an arrangement of lattice templates within the internal void region created by the hollowing operation.”) regions of solid material; (A. Page 4, right column, “1. Select a solid model to be lattified in a CAD system.”) and regions of non-uniform lattice cells, (A. Figure 5) wherein the regions are spatially distributed throughout the part as a function of load conditions (A. Page 4, left column, “The structural optimization of geometrical models has been an active research area since early 1990’s. The classical structural optimization problem aims to minimize total compliance of a solid structure given the boundary and load conditions while satisfying volume constraints.”)
	A does not explicitly recite such that the solid material is distributed in regions of first load paths and the lattice cells are distributed in regions of second load paths lower in magnitude than the first load paths.
	However C recites such that the solid material is distributed in regions of first load paths and the lattice cells are distributed in regions of second load paths lower in magnitude than the first load paths. (C. “[0128]… Generally speaking, it is seen that lattices with higher connectivity at each node are better able to constrain the load paths, accordingly.  In contrast, a lattice with low connectivity, such as the Kelvin structure, lacks any direct axial loading of material throughout the structure, is in some ways an effective representation for the myriad stochastic cellular solids currently used in engineering practice, and exhibits the quadratic modulus scaling law that makes engineered cellular solids more ideal for applications such as energy absorption, than those requiring high stiffness.” Specifically the lattice areas would have lower magnitude load paths vs solid materials since lattice structures would have less load ability.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the load aspect of C with the material design of A in order to address “load pathways balancing through the material as necessary.” (C. [0128])

Regarding Claim 7: A and C do not explicitly disclose The process according to Claim 6, wherein the lattice cells comprise 6-bar tetrahedral lattice cells, 16-bar hexahedral elements, and 24-bar hexahedral elements, which a type and a size of the lattice cells are a function of the additive manufacturing process.
	However the Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize these elements as both changes in size, shape, and design choice. MPEP 2144.04 (IV)(A-B) and (VI)(C)

Regarding Claim 12: The reference discloses The process according to Claim 6 further comprising a validation step to verify that design requirements are met by the 3D mesh topology. (C. “[0118] … Pitch factor kc can be understood to encapsulate the total strut member length per volume, which is expected from the previous estimation to not vary by very much between lattice geometries.  To validate this understanding of the design space (that strut member aspect ratio is the most important factor in obtaining lattices with low relative density), proceed with precise calculations of the relative density of four candidate lattices, of varying connectedness.”)
	See motivation for claim 6.

Regarding Claim 13: The reference discloses The process according to Claim 6 further comprising smoothing, surfacing, and fixing the 3D mesh topology to meet A-surface requirements. (A. Page 4, Section 3.2, “In this paper, we use level set models to represent, deform and optimize the boundary surfaces of user generated lattices while preserving smoothness. This approach enables a suitable approach for topology optimization of lattice structures.” A-surface requirements are shown in Figure 3)

Regarding Claim 14: The reference discloses The process according to Claim 6 further comprising generating additional structural elements as a function of the additive manufacturing process. (A. Page 3, Section 2.2 “The main motivation for these techniques is optimizing material distribution via additive or subtractive operations in order to satisfy user-provided engineering constraints while minimizing compliance problem.”)

Regarding Claim 15: The reference discloses The process according to Claim 6 further comprising generating geometrical features as a function of the additive manufacturing process. (A. Page 3, Section 2.2, “They provide a compact, flexible and mathematically sound geometric representation and are capable of expressing complicated shape topology without added representational complexity.”)

Regarding Claim 16: The reference discloses The process according to Claim 15, wherein the geometrical features include egress slots for un-sintered powder of a selective laser sintering (SLS) process or for un-cured resin of a stereolithography (SLA) process. (C. “[0020] …  Selective laser sintering (SLS) uses high power lasers to fuse powders such as glass, metal or thermoplastics, creating forms that are irreversible.  The powders are not analog, but are initially formless particles that are discrete and separate.”)
	See motivation for claim 6.

7.	Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over A in view of C further in view of Kyatham et al. U.S. Patent Publication No. 2013/0283722, hereafter K.

Regarding Claim 8: A and C do not explicitly recite The process according to Claim 7, wherein diameters of each bar of the lattice cells are optimized based on the load conditions such that the diameters are not equal.
However K recites The process according to Claim 7, wherein diameters of each bar of the lattice cells are optimized based on the load conditions such that the diameters are not equal. (K. “[0020] …The diameter, height and pattern of the structure of the lattice portion 14 will vary depending upon factors such as the environment, the turbine loads, material costs, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the load aspect of K, with the load aspect of C and the material design of A since varying diameters would be required in order to deal with respective loads.

Regarding Claim 9: A recites The process according to Claim 8, wherein diameters of each bar of the lattice are adjusted as a function of at least one of a resolution unit of the additive manufacturing process (A. Page 8, left column, “Additionally, M represents the implicit function representing a lattice structure generated by the user and numgrid is the desired resolution of the uniform grid generated on M. Volreq is another constraint in addition to the boundary conditions (forces applied on the lattified object) and it is satisfied while minimizing total strain energy) and part performance requirements. (A. Page 8, right column “Additionally, Figure 9 shows 3D printed miniature turbine blade models that are lattified to improve its functional performance while reducing its total mass.”)
Allowable Subject Matter
8.	Claims 10-11, 21-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	All Claims are rejected.		

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA



/SAIF A ALHIJA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        
April 10, 2021